DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
02.	This action is in response to Applicant’s amendment filed on 10/20/2021.  Claims 1, 2, and 4 – 20 are pending in the present application.  This action is made FINAL, as necessitated by amendment.

Response to Arguments
03.	Applicant’s arguments with respect to claims 1, 2, and 4 – 20 have been considered, but are moot in view of the new ground(s) of rejection.
	Applicant argues that the claims, as amended, should not be rejected under 101 as being directed to an abstract idea.  Examiner respectfully disagrees.  Claim 1 recites a method that includes three steps.  The first step is determining that a number of users have been rerouted, and that that number is higher than a threshold.  This is simply data gathering and performing a simple mathematical calculation.  The second and third steps include the limitations of sending an instruction to terminals, and receiving data back from the terminals.  This is considered post-solution activity, as it is merely sending different data between two nodes.  Applicant argues that claim 1 may solve the problem of large acquisition cost and would reduce the occupied bandwidth.  However, it is unclear how such an objective would be achieved by, for example, claim 1.   Claim 1 recites the determining of users being rerouted, which is a data gathering step, and that data is then transmitted as a result of that.  It is unclear where “acquisition cost” would factor in here, or how “occupied bandwidth” would be reduced or would have a solution provided for it.  The claims appear to recite, at best, obtaining new data at a location that people have been rerouted to.  However, sending signals and obtaining data in a different area does not appear to transform the invention into something new or useful, nor provide the supposed benefit of bandwidth reduction or acquisition cost reduction.

Claim Rejections - 35 USC § 101
04.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

05.	Claims 1, 2, and 4 – 20 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea without significantly more.  The claims are directed to obtaining and utilizing traffic data, which amounts to an abstract idea, as explained in detail below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
	Step 1: The claim recites a method which recites a series of acts for acquiring map data.  Thus, the claim is directed to a process, which is one of the statutory categories of invention.
	Step 2A, prong one: 
	The claim recites the limitation of determining an areas of interest based on a number rerouting requests exceeding a threshold.  This claimed limitation is a mathematical calculation in that a number of requests can be counted by a basic arithmetic operation.  Comparing that number to a simple threshold is also a basic arithmetic operation.  Therefore, this claim limitation describes a purely mathematically calculated “statistic”.
	If a claim limitation, under its broadest reasonable interpretation, covers a mathematical calculation but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
	Step 2A, prong two: The judicial exception is not integrated into a practical application.  In particular, the claim includes the additional limitations of: “sending a data acquisition instruction to data acquisition terminals”, and “receiving the map data fed back from the data acquisition terminals”.
	The claim recites the additional element of sending an instruction to terminals, in order to acquire map data, which represents mere data gathering that is necessary for use of the recited judicial exception and is recited at a high level of generality. This limitation in the claim is thus insignificant extra-solution activity. 
	The claim recites the additional element of receiving map data from data acquisition terminals, which represents mere data gathering that is necessary for use of the recited judicial exception and is recited at a high level of generality. This limitation in the claim is thus insignificant extra-solution activity.
	Even when viewed in combination, the additional elements in this claim do no more than perform the process on generic computing components.  This does not provide an improvement to the computers and other technology that are recited in the claim.  Thus this claim cannon improve computer functionality or other technology.
	Step 2B: As discussed previously with respect to Step 2A prong two, the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea, but are instead limited to appending well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (abstract idea).
	The same analysis is applied to dependent claims 2, 4 – 16, 18, and 20 because the limitations recite additional mental processes and do not integrate into a practical application.  Further, they do not include additional elements that amount to significantly more.
	Claims 5 – 8 include the additional element of sending the instructions to the terminal.  However, this is merely data gathering, as the instructions are used to acquire map data from areas of interest.
	Claim 10 includes the additional element of sorting and filtering the map data.  .  This claimed limitation is a mathematical calculation in that data is sorted and filtered, which are include basic arithmetic operations.
	Claims 11 – 13 include the additional element of acquiring map data and sending it somewhere else.  These claim elements represent mere data gathering that is necessary for use of the recited judicial exception and is recited at a high level of generality.  This limitation in the claim is thus insignificant extra-solution activity.
	Claim 14 includes the additional element of formatting the data.  This claimed element represent mere data gathering that is necessary for use of the recited judicial exception and is recited at a high level of generality.  This limitation in the claim is thus insignificant extra-solution activity.
	Claim 15 and 16 include the additional element of filtering the data.  This claimed element represent mere data gathering that is necessary for use of the recited judicial exception and is recited at a high level of generality.  This limitation in the claim is thus insignificant extra-solution activity.
	Accordingly, the dependent claims do not recite any additional elements that would either integrate the judicial exception into a practical application or provide significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
06.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

07.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


08.	Claims 1, 2, and 4 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dannenbring et al. (US PGPub 2017/0332198)¸ hereinafter “Dannenbring”, in view of Bank et al. (US PGPub 2014/0005922), hereinafter “Bank”.
	Consider claim 1, Dannenbring discloses a method for acquiring map data, comprising:
	determining by a server, areas of interest corresponding to positions of changes in map data as target areas of interest in a map, wherein the map is divided into at least two areas of interest (paragraphs [0024], [0035], areas of interest on a map are determined, which can be based on different incoming map data);
	sending by the server, a data acquisition instruction to data acquisition terminals to acquire the map data in the target areas of interest (paragraphs [0035], [0036], data is obtained for the areas of interest on the map).
	receiving by the server, the map data fed back from the data acquisition terminals, and updating the target areas of interest in the map according to the map data (paragraphs [0042] – [0044], [0058], map data is obtained and is used to update the areas of interest on the map).
	However, Dannenbring does not specifically teach that users being rerouted is the means to perform the obtaining of map data.
	In the same field of endeavor, Bank discloses a method comprising:
	in response to a plurality of navigation routes for a plurality of users in an area of interest being re-planned to be other navigation routes and a number of times to re-plan being greater than a preset threshold (paragraphs [0023], [0054], [0055], a determination is made that a number of reroutes are performed at a particular location is above a threshold).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determining of a number of users being rerouted taught by Bank into the acquiring of map data taught by Dannenbring for the purpose of allowing map data to be captured at a location that is better suited for the users that are receiving navigational directions in order to provide improved map data).
	Consider claim 2, and as applied to claim 1 above, Dannenbring discloses a method comprising:
	the areas of interest in the map are divided on a basis of a topological structure of roads, each area of interest comprising at least one road (paragraphs [0071], [0092], the topology of the map data is considered, such that each area of interest contains roads).
	Consider claim 4, and as applied to claim 1 above, Dannenbring discloses a method comprising:
	the map data comprises raw environmental data and/or map-formatted data, wherein the format of the raw environmental data comprises at least one of images, laser point cloud data and satellite positioning data (paragraph [0030], images are used to capture the map data).
	Consider claim 5, and as applied to claim 1 above, Dannenbring discloses a method comprising:
	sending the data acquisition instruction to the data acquisition terminals to acquire the map data in the target areas of interest comprises: obtaining current positions of the data acquisition terminal; and sending the data acquisition instruction to the data acquisition terminals with the current positions within the target areas of interest so as to acquire the map data in the target areas of interest (paragraphs [0033], [0036], [0038], the position of the obtaining device is determined, which can be sent as part of the map data to the database).
	Consider claim 6, and as applied to claim 1 above, Dannenbring discloses a method comprising:
	sending the data acquisition instruction carrying identifiers of the target areas of interest to the data acquisition terminals so as to instruct the data acquisition terminals to acquire the map data when the data acquisition terminals are located within the target areas of interest (paragraphs [0045], [0050], area of interest are determined such that the system instructs the sensors to make observations and obtain data based on the location of the sensors, whereby the data is sent back to the database).
	Consider claim 7, and as applied to claim 1 above, Dannenbring discloses a method comprising:
	determining redundancy of the required map data according to the requirements for updating the map; and sending the data acquisition instruction to a corresponding number of data acquisition terminals according to the redundancy, to acquire the map data in the target areas of interest (paragraphs [0058], [0060], a determination is made as to when an update is needed and when additional observations are adequate).
	Consider claim 8, and as applied to claim 1 above, Dannenbring discloses a method comprising:
	determining redundancy of the required map data according to updating requirements of the map (paragraphs [0058], [0060], a determination is made as to when an update is needed and when additional observations are adequate);
	sending the data acquisition instruction to the data acquisition terminals exceeding the redundancy, to acquire the map data in the target areas of interest (paragraphs [0058], [0060], data is sent as a result of the determination for an update or adequate observations);
	after receiving the map data fed back from the data acquisition terminals, the method further comprises: when the amount of the received map data reaches the required redundancy, sending an acquisition stop instruction to the data acquisition terminals (paragraphs [0058], [0060], when additional observations are adequate, the systems no longer looks for additional map data).
	Consider claim 9, and as applied to claim 1 above, Dannenbring discloses a method comprising:
	a map data filtering rule for instructing the data acquisition terminals to filter the acquired map data according to the map data filtering rule and to feed back the filtered map data (paragraph [0071], the map data that is acquired goes through a filtering process based on the needs of the system).
	Consider claim 10, and as applied to claim 9 above, Dannenbring discloses a method comprising:
	sorting a plurality of pieces of the map data acquired within a preset time period by quality, and filtering out a preset number of pieces of the map data from the sorted results by quality (paragraphs [0039], [0047], the filtering is done based on the time to obtain the data, as well as the quality of the obtained map data).
	Consider claim 11, and as applied to claim 1 above, Dannenbring discloses a method comprising:
	receiving a data acquisition instruction from a server to acquire the map data in target areas of interest, wherein a map to be updated that is stored in the server is divided into at least two areas of interest (paragraphs [0058], [0060], a request is made in order to obtain additional map data at an area of interest);
	acquiring the map data in the target areas of interest according to the data acquisition instruction (paragraphs [0033], [0036], [0038], the map data is obtained from the area of interest);
	feeding the acquired map data back to the server to enable the server to update the target areas of interest in the map to be updated according to the map data (paragraphs [0033], [0036], [0038], the map data obtained is send back to the database).
	Consider claim 12, and as applied to claim 11 above, Dannenbring discloses a method comprising:
	determining the target areas of interest according to the data acquisition instruction; and when it is determined that current positions of the data acquisition terminals are within the target areas of interest, initiating the acquisition of the map data (paragraphs [0033], [0058], the data is acquired for the current position of the sensors that obtain the map data for the area of interest).
	Consider claim 13, and as applied to claim 11 above, Dannenbring discloses a method comprising:
	feeding acquired raw environmental data back to the server; and/or processing the raw environmental data according to a preset map format to form map-formatted data, and feeding the map-formatted data back to the server (paragraph [0064], the data obtained is for the environment of the map data obtaining sensor).
	Consider claim 14, and as applied to claim 13 above, Dannenbring discloses a method comprising:
	processing the raw environmental data according to the preset map format to form the map-formatted data in a charge state (paragraph [0091], the format of the map data is used to determine how to process the obtained data at the area of interest).
	Consider claim 15, and as applied to claim 11 above, Dannenbring discloses a method comprising:
	obtaining a map data filtering rule from the data acquisition instruction; and filtering the map data according to the map data filtering rule (paragraph [0071], the map data that is acquired goes through a filtering process based on the needs of the system).
	Consider claim 16, and as applied to claim 11 above, Dannenbring discloses a method comprising:
	performing quality recognition on a plurality of pieces of the map data acquired within a preset time period according to the map data filtering rule, and sorting the plurality of pieces of the map data according to the results of the quality recognition (paragraphs [0025], [0047], the obtaining of the map data at the area of interest can be based on the quality of the obtained data, whereby higher quality data can be considered more useful);
	filtering out and determining a preset number of pieces of the map data from the sorted results by quality (paragraph [0071], the map data can be filtered based on a particular setting for the filtering).
	Consider claim 17, Dannenbring discloses an apparatus for acquiring map data, comprising: one or more processors; and a tangible, non-transitory computer-readable memory for storing instructions executable by the one or more processors to cause the devices to perform:
	determining by a server, areas of interest corresponding to positions of changes in map data as target areas of interest in a map, wherein the map is divided into at least two areas of interest (paragraphs [0024], [0035], areas of interest on a map are determined, which can be based on different incoming map data);
	sending by the server, a data acquisition instruction to data acquisition terminals to acquire the map data in the target areas of interest (paragraphs [0035], [0036], data is obtained for the areas of interest on the map).
	receiving by the server, the map data fed back from the data acquisition terminals, and updating the target areas of interest in the map according to the map data (paragraphs [0042] – [0044], [0058], map data is obtained and is used to update the areas of interest on the map).
	However, Dannenbring does not specifically teach that users being rerouted is the means to perform the obtaining of map data.
	In the same field of endeavor, Bank discloses an apparatus comprising:
	in response to a plurality of navigation routes for a plurality of users in an area of interest being re-planned to be other navigation routes and a number of times to re-plan being greater than a preset threshold (paragraphs [0023], [0054], [0055], a determination is made that a number of reroutes are performed at a particular location is above a threshold).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determining of a number of users being rerouted taught by Bank into the acquiring of map data taught by Dannenbring for the purpose of allowing map data to be captured at a location that is better suited for the users that are receiving navigational directions in order to provide improved map data).
	Consider claim 18, and as applied to claim 17 above, Dannenbring discloses an apparatus comprising:
	receiving a data acquisition instruction from a server to acquire the map data in target areas of interest, wherein a map to be updated that is stored in the server is divided into at least two areas of interest (paragraphs [0058], [0060], a request is made in order to obtain additional map data at an area of interest);
	acquiring the map data in the target areas of interest according to the data acquisition instruction (paragraphs [0033], [0036], [0038], the map data is obtained from the area of interest);
	feeding the acquired map data back to the server to enable the server to update the target areas of interest in the map to be updated according to the map data (paragraphs [0033], [0036], [0038], the map data obtained is send back to the database).
	Consider claim 19, Dannenbring discloses a non-transitory computer-readable storage medium having computer instructions stored thereon, wherein the computer instruction is configured to cause a computer to execute method for acquiring map data, comprising:
	determining by a server, areas of interest corresponding to positions of changes in map data as target areas of interest in a map, wherein the map is divided into at least two areas of interest (paragraphs [0024], [0035], areas of interest on a map are determined, which can be based on different incoming map data);
	sending by the server, a data acquisition instruction to data acquisition terminals to acquire the map data in the target areas of interest (paragraphs [0035], [0036], data is obtained for the areas of interest on the map).
	receiving by the server, the map data fed back from the data acquisition terminals, and updating the target areas of interest in the map according to the map data (paragraphs [0042] – [0044], [0058], map data is obtained and is used to update the areas of interest on the map).
	However, Dannenbring does not specifically teach that users being rerouted is the means to perform the obtaining of map data.
	In the same field of endeavor, Bank discloses a medium comprising:
	in response to a plurality of navigation routes for a plurality of users in an area of interest being re-planned to be other navigation routes and a number of times to re-plan being greater than a preset threshold (paragraphs [0023], [0054], [0055], a determination is made that a number of reroutes are performed at a particular location is above a threshold).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determining of a number of users being rerouted taught by Bank into the acquiring of map data taught by Dannenbring for the purpose of allowing map data to be captured at a location that is better suited for the users that are receiving navigational directions in order to provide improved map data).
	Consider claim 20, and as applied to claim 19 above, Dannenbring discloses a non-transitory computer-readable storage medium comprising:
	receiving a data acquisition instruction from a server to acquire the map data in target areas of interest, wherein a map to be updated that is stored in the server is divided into at least two areas of interest (paragraphs [0058], [0060], a request is made in order to obtain additional map data at an area of interest);
	acquiring the map data in the target areas of interest according to the data acquisition instruction (paragraphs [0033], [0036], [0038], the map data is obtained from the area of interest);
	feeding the acquired map data back to the server to enable the server to update the target areas of interest in the map to be updated according to the map data (paragraphs [0033], [0036], [0038], the map data obtained is send back to the database).

Conclusion
09.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

February 08, 2022